         Case 4:20-po-05053-JTJ Document 8 Filed 09/23/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                PO-20-05053-GF-JTJ
                                           VIOLATION:
              Plaintiff,                   9712045
                                           Location Code: M13
       vs.
                                           ORDER
  TADEO E. AVILES ZUNIGA,

              Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $40 fine and $30 processing fee for violation 9712045 (for a total of $70), and for

good cause shown, IT IS ORDERED that the $70 fine paid by the defendant is

accepted as a full adjudication of violation 9712045. IT IS FURTHER

ORDERED that the bench warrant issued on or about September 17, 2020, is

QUASHED.

      DATED this 23rd day of September, 2020.
